Citation Nr: 1707542	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-28 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for allergic rhinitis, status post-septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 2005 to October 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

When this case was before the Board in December 2013 and July 2016, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The Board notes that in an April 2014 decision, the RO increased the Veteran's initial disability rating for his allergic rhinitis from noncompensable to 10 percent.  However, the Veteran has not indicated he is satisfied with the rating assigned, and thus, the issue remains on appeal.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Throughout the period of the claim, the Veteran's allergic rhinitis has been productive of greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side; it has not been productive of nasal polyps.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.  In addition, he was afforded the opportunity to testify at a hearing before a Veterans Law Judge, but declined.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran's allergic rhinitis is rated under 38 C.F.R. § 4.97, DC 6522.  Under DC 6522, a 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted for allergic rhinitis with polyps.

The record shows the Veteran underwent a septoplasty during service to, in part, remove nasal polyps.  In its July 2016 remand, the Board noted the Veteran's statements that his allergic rhinitis had worsened since his last VA examination, and that he had been informed by his physician that his nasal polyps could return.  Accordingly, the Board remanded the Veteran's claim for a contemporaneous VA examination and instructed the VA examiner on remand to determine whether the Veteran had nasal polyps at the time of the examination or at any time during the period of the claim. 

The Veteran was subsequently afforded a VA examination in October 2016.  The examiner noted the Veteran's allergic rhinitis diagnosis.  The examiner noted the Veteran had been treated for the condition with antibiotics during service, and then a septoplasty in 2009.  The examiner noted the Veteran's report he had done well for 8 or 9 months, but then started to get worse.  The examiner noted the Veteran used Flonase after his surgery, which helped, but that he had stopped due to cost.  The examiner stated that at the time of the examination, the Veteran was not using any form of treatment for his nose.  The examiner noted the Veteran's reports he had no allergic symptoms such as sneezing or itchy, watery eyes.  The examiner noted the Veteran's report that the left side of his nose was very hard to breathe out of all the time, while the right side was usually pretty easy to breathe with, and that he used his mouth to breathe, especially while exercising.  

With regard to nasal polyps, the examiner performed a nasal endoscopy which showed no polyps.  The examiner noted the Veteran's nasal polyps were surgically removed during an in-service septoplasty in 2009.  The examiner stated he had reviewed the record and found no evidence the Veteran had any polyps at any time since his separation from service.

Upon a review of the foregoing and of the entire record, the Board concurs with the RO's assignment of a 10 percent initial rating for the Veteran's allergic rhinitis.  However, all of the pertinent medical evidence shows the Veteran has not had nasal polyps at any time during the period of the claim.  Accordingly, the Board finds a rating higher than 10 percent is not warranted.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine.  However, the Board has found a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable and the claim must be denied. 

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to an initial rating higher than 10 percent for allergic rhinitis.

The Board has considered whether a staged rating is warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Board has determined an initial rating higher than 10 percent is not warranted for the Veteran's allergic rhinitis at any time during the period of the claim.
 
The Board notes consideration has been given to assigning an initial rating for the Veteran's allergic rhinitis under alternate diagnostic codes applicable to diseases of the nose and throat.  However, the Board has found that an assessment of the Veteran's symptoms under the relevant diagnostic codes would not result in an initial rating higher than 10 percent.  See 38 C.F.R. § 4.97, DCs 6502-6524 (2016).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's allergic rhinitis, as discussed above, are contemplated by the schedular criteria.  There is no indication that the average impairment from the disability is greater than that contemplated by the assigned rating.  The Board has therefore determined that referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, there is no indication in the record that the Veteran's allergic rhinitis causes him to be unable to obtain and maintain substantially gainful employment.  Accordingly, the Board has determined that the issue of entitlement to a TDIU has not been raised in this case. 


ORDER

Entitlement to an initial disability rating higher than 10 percent for allergic rhinitis is denied.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


